ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 7/18/22 wherein claims 1-112, 118, 135, 149, 150, and 155-157 were canceled; and claims 113, 117, 130, 131, 138, 143, and 147 were amended; and claim 158 was added.
	Note(s):  Claims 113-117, 119-134, 136-148, 151-154, and 158 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.
 
RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 7/18/22 to the rejection of claims 113-117, 122, 126, 127, 129-134, 136-146, 148, 151, 152, and 154 made by the Examiner under 35 USC 103 and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 113-117, 122, 126, 127, 129-134, 136-146, 148, 151, 152, 154, and 158 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-33 of copending Application No. 16/704,955 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to treating and detecting cancer/tumor in a subject wherein a polypeptide (SEQ ID No. 9) may be utilized.  The claims differ in that independent claim 1 of the copending application is specifically directed to detecting the tumor whereas independent claim 113 of the instant invention is directed to treating breast cancer.  However, the skilled artisan would recognize that in claim 25, for example, of the copending application is specifically directed to the detection method of claim 1 further comprising treating the tumor which may be breast cancer (see claims 28 and 29 of the copending application).  Likewise, claim 151 of the instant invention discloses that the method of independent claim 113 further comprises imaging the breast cancer.  Copending claim 25 discloses that the treatment involves surgically removing or resecting the tumor.  Thus, the skilled artisan would recognize that if the tumor is surgically removed, then it is excised (remove in its entirety).  The skilled artisan would recognize that the excising of the cancer in the copending area is not limited a particular area of tumor removal. Hence, the skilled artisan would recognize that the inventions disclose overlapping subject matter.    Furthermore, since both inventions disclose that breast cancer may be evaluated, the skilled artisan would recognize that since one is administering overlapping compositions, both compositions of each invention would target, bind to, and function the same in the inventions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until allowable subject matter is identified.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request to hold the double patenting rejection in abeyance until allowable subject matter is identified.  Applicant’s request is granted and it should be noted that the double patenting rejection is still deemed proper.

103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I.	Claims 113-117, 122, 126, 127, 129-134, 136-146, 148, 151, 152, 154, and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Jochheim et al (WO 2015/042202) in view of Ivanovic et al (World Journal of Surgical Oncology, 2015, Vol. 13, No. 153, 6 pages).
	Jochheim et al disclose chlorotoxin conjugate compositions and methods thereof that native and modified variants of chlorotoxin peptide conjugated to a reporter molecule (e.g., fluorescent dye).  The conjugate compositions may be used for detecting and treating cancers, including breast cancer, and tumors (see entire document, especially, abstract; pages 220-221, paragraph [0280]).  Jochheim et al uses a polypeptide having at least 85% sequence identity to MCMPCFTTDHQMARRCDDCCGRGRGKCYGPQCLCR or a fragment thereof (page 3, line 5; pages 12-13, paragraph [0015]).  The sequence is equivalent to Applicant’s SEQ ID No. 9 and fragments thereof.  On page 5, Jochheim et al disclose Formula III that overlaps with the instant invention when R1, R2, R7, R8, R15, R16, R17, and R18 = hydrogen; R3, R4, R5, and R6 = C1 alkyl; R9 = sulfonate; L1 = C4 alkylene; L2 = C5 alkylene; L3, L4, and L5 = bond; and A4 is a polypeptide (MCMPCFTDHQMARRCDDCCGGRGRGKCYGPQCLCR, Applicant SEQ ID No. 9, or a fragment thereof) (see pages 5-6 for Formula and variable definitions).  The composition may be administered intravenously to a human subject at a dose of from 1 mg to 30 mg such that the composition produces an average maximum compound blood plasma concentration of at least 110 ng/ml to 240 ng/ml per each 1 mg dosage of the compound administered (pages 12-13, paragraph [0014]).  The composition may be used to treat cancer in a subject wherein the polypeptide is conjugated to a therapeutic agent.  The therapeutic agent may be a chemotherapeutic, an anti-cancer, or an anticancer drug that is administered after the central or primary tumor is detected prior to or during surgery (pages 13-14, paragraph [0019]; pages 14-15, paragraph [0025]; page 15, paragraphs [0026] – [0027]).  A detectable moiety such as a fluorescence moiety (e.g., indocyanine green as well as other dyes) or radionuclide may be present for imaging, visualizing, or analyzing the chlorotoxin conjugate during or related to surgery, surgical resection, or intraoperative imaging and resection at various time periods.  In some embodiments, the carcinoma or a portion thereof is removed during or related to surgery (pages 16-17, paragraph [0032]; page 17, paragraph [0035]; page 54, paragraph [0141]; pages 175-176, paragraph [0181]; pages 200-201, paragraph [0244]; page 221, paragraphs [0283] and [0284]).  The conjugate composition may be used to detect residual cancer in a tumor bed of an individual following removal of a primary or central tumor in breast cancer surgery (pages 17-18, paragraph [0036]).  On pages 36-51, MCMPCFTDHQMARRCDDCCGGRGRGKCYGPQCLCR, Applicant SEQ ID No. 9, and fragments thereof are disclosed.
	The peptide conjugate compositions may comprise a sequence wherein a fluorescent label and disulfide bonds are present (page 52, paragraph [0126]; page 53, paragraph [0132]).  Also, in some embodiments of Jochheim et al, one or more methionine of the chlorotoxin polypeptide may be replaced with other amino acids (page 53, paragraph [0133]).  Various detectable labels including fluorescent dyes may be conjugated to the polypeptide (page 54, paragraph [0141]; pages 175-176, paragraph [0181]).  Various chemotherapeutics (e.g., doxorubicin), anti-cancer drugs, and anti-cancer agents may be used with the conjugate (pages 54-55, paragraph [0142]).  The polypeptide may be attached to various structures such as those having Formulae VIII, IX, X, XI, XII, XIII, and XIV (pages 67-69, paragraph [0163]). 
	The polypeptide may have at least one lysine amino acid residue (e.g., the invention does not require that the fragments of the peptide sequence have lysine present) or multiple lysine residues present.  The lysine residue may be present at the position corresponding to K-27, K-23, or K15 of native chlorotoxin (page 70, paragraph [0167]).  In addition, the polypeptide conjugate may be attached to polyethylene glycol (page 71, paragraph [0171]).  In some embodiments, one may have one or more methionine amino acid residues that are replaced with isoleucine, threonine, valine, leucine, serine, glycine, alanine, or a combination thereof (page 71, paragraph [0174]).  Jochheim et al disclose various structures wherein A is MCMPCFTDHQMARRCDDCCGGRGRGKCYGPQCLCR, Applicant SEQ ID No. 9, and fragments thereof which have attachment at K-27 (pages 72-174, paragraph [0178]).  
	One embodiment of Jochheim et al is directed to intravenously administering to a human 1-30 mg of a compound comprising a polypeptide having at least 85% sequence identity to MCMPCFTDHQMARRCDDCCGGRGRGKCYGPQCLCR, Applicant SEQ ID No. 9, or a fragment thereof (page 218, paragraph [0267]; pages 218-219, paragraph [0268]).  Also, Jochheim et al disclose that their invention encompasses surgical removal (excision) and surgical resection of the cancer/tumor (pages 16-17, paragraph [0036]; page 17, paragraph [0034], lines 7-8; page 18, lines 4-5; page 18, paragraph [0038]).  In addition, on page 201 (paragraph [0244]), it is disclosed that the compound/composition is administered to a subject before surgery, during surgery, and/or the excised tissue from the subject is contacted with the composition.
Thus, both Jochheim et al and the instant invention disclose methods of treating breast cancer comprising administering a polypeptide having at least 80% sequence identity to SEQ ID No. 9 or a fragment thereof.  While does not specifically list the various forms of breast cancer, inherently the forms of cancer or encompassed under the general heading of ‘breast cancer’ which one of the specific cancer types Jochheim et al discloses that their methods and conjugate compositions are effective at treating and detecting.  In addition, it is inherent that the various hormone receptors (e.g., estrogen) are bound by the polypeptide conjugate compositions as they are the receptors that are associated with breast cancer/tumors) and both Applicant and Jochheim et al are administering overlapping compositions for the same purpose (breast cancer treatment), thus, the properties and functions of both Applicant’s polypeptide conjugate composition and that of Jochheim et al would function the same (see MPEP 2112.0, Section II).  Hence, the inventions disclose overlapping subject matter.
In addition, while Jochheim et al disclose that the cancer/tumor may be excised, the document does not specifically disclose that the tumor margin is in the range of 0.2 cm to 1 cm (2 mm – 10 mm).
Ivanovic et al is directed to the optimization of breast cancer excision by using a surgical technique that involves ultrasound and a marking needle.  The technique was utilized on subjects and the average distance of the tumor margin from the resection margin was 12.9 mm (1.29 cm).  There is a 95% confidence interval at 2 mm to 30 mm (0.2 cm to 3 cm) (see entire document, especially, abstract).
Ivanovic et al disclose that there are four key parameters of their technique.  Those parameters include:  (1) successful needle insertion into the tumor (the needle in the tumor is at least 2 mm from the closest margin); (2) successful performance of the resection procedure (the needle at completion of resection should be in the same position as it was at the beginning, checked by ultrasound examination of the specimen at the end of excision); (3) there is a good correlation between distances from the tumor border to the resection margin projected by ultrasound (10 mm (1 cm) in six direction); and (4) an acceptable percentage of positive resection margins (microscopic presence of tumor cells at 2 mm (0.2 cm) and less from the resection margin) (pages 2-3, bridging paragraph).
	Ivanovic et al disclose that after making a 2 mm (0.2 cm) to 3 mm (0.3 cm) incision, the needle passes through the skin and punctures the breast tissue on the plane of the ultrasound wave, taking the direction of the central axis of the tumor.  Ten mm (0.1 cm) is added to the values as set forth in Figure 3 (page 3) and all resection margins are precisely determined (page 3, right column ‘Needle insertion’).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Jochheim et al using the teachings of Ivanovic et al and have an excise tumor margin in the range of 0.2 cm to 1 cm (2 mm – 10 mm) for the following reason.  Specifically, Ivanovic et al disclose that it is well known in the art to perform breast cancer excision wherein the average distance of the tumor margin is from 2 to 30 mm, 0.2 to 3 cm) with 95% confidence interval.  Also, Ivanovic et al disclose various benefits of using their technique for cancer/tumor removal.  Thus, since both Jochheim et al and Ivanovic et al are directed to breast cancer removal, the documents may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
APPLICANT’S ASSERTION
	In summary, it is asserted that the cited prior art, Jochheim et al, does not teach excising the breast cancer from the subject with a tumor margin of 0.2 cm to 1 cm.  In addition, it is asserted that secondary reference (Ivanovic et al) does not remedy the teachings of Jochheim et al.  Also, it is asserted that the method of the instant invention produces unexpected results over the combination of references.
	In regards to the excising with tumor margins of 0.2 to 1 cm, it is asserted that Ivanovic et al discloses “breast cancer excision wherein the average distance of the tumor margin is from 2 to 30 mm’ and that the average distance of the tumor margin of 2 mm to 30 mm (0.2 cm to 3 cm) is well outside the tumor margins of 0.2 cm to 1 cm cited in independent claim 113.  It is Applicant’s position that the 0.2 cm to 1 cm margins are much more precise than the margins described in or achieved by the cited prior art.  In addition, Applicant sets forth that the average tumor margin achieved by the cited prior art (Ivanovic et al) is up to three times that of the that of the upper end of tumor margins recited in claim 113.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Both Jochheim et al and Applicant disclose administering overlapping compounds/compositions to Applicant’s having breast cancer.  In addition, according to Ivanovic et al excising a tumor in the range of 0.2 mm  to 30 mm (0.2 cm to 3 cm) with 95% confidence interval is well known in the art (see the excerpt below, page 1, first paragraph).  Thus, the excising area is within that being claimed by Applicant.
Ivanovic et al, page 1, first paragraph

    PNG
    media_image1.png
    468
    913
    media_image1.png
    Greyscale


	Ivanovic et al disclose that there were parameters they found successful during their studies.  In particular, those parameters include that successful needle insertion is a least 2 mm (0.2 cm) from the closest tumor margin.  Also, it is disclosed that there is a good correlation between distances from the tumor border to the resection margin projected by ultrasound of 10 mm (1 cm) in six directions (see page 2, left and right columns, bridging paragraph, excerpt included below).  Thus, the skilled artisan would have been motivated to have a resection in the range of about 2 mm (0.2 cm) to 10 mm (1 cm) based on the teachings of Ivanovic et al and the success of their studies. 


Ivanovic et al, page 2, left and right columns, bridging paragraph

    PNG
    media_image2.png
    391
    500
    media_image2.png
    Greyscale

         
    PNG
    media_image3.png
    114
    490
    media_image3.png
    Greyscale


	In Figure 3 (page 3, see excerpt below), the tumor diameter and surface RM (resection margin) are disclosed.  The RM is 10 mm (1 cm) which is consistent with that found in Applicant’s claim.  On page 3, the section titled ‘Needle insertion’, it is set forth that after making a 2- to 3-mm incision, the needle passes through the skin and punctures the breast tissue on the plane of the ultrasound wave, taking the direction of the central axis of the tumor.  In addition, it is disclosed that by adding 10 mm (1 cm), the resection margins are precisely determined.  Thus, it would have been obvious to a skilled artisan to have a resection margin endpoint of 10 mm (1 cm) as set forth in the instant invention.
Ivanovic et al, page 3, Figure 3

    PNG
    media_image4.png
    370
    904
    media_image4.png
    Greyscale

	On pages 4-5, bridging paragraph, of Ivanovic et al (see excerpt below), it is disclosed that the average distance of the tumor margin from the resection margin was 12.9 mm (1.29 cm) which has a 95% confidence interval.  Also, it is disclosed that there were six cases wherein the resection margins were 5 mm (0.5 cm) and less.  Specifically, three times the resection margin was at 5 mm (0.5 cm), twice at 4 mm (o.4 cm), once at 3 mm (0.3 cm), and once at 2 mm (0.2 cm).  Thus, the skilled artisan would recognize that Ivanovic et al disclose data obtained in the range that overlaps with that of the claimed invention.
Ivanovic et al, pages 4-5, bridging paragraph

    PNG
    media_image5.png
    114
    437
    media_image5.png
    Greyscale

                            
    PNG
    media_image6.png
    322
    525
    media_image6.png
    Greyscale

	While Applicant asserts that the instant invention has unexpected results, the combination of reference renders obvious the specific peptide appearing in independent claim 1 as well as the art renders obvious the range of tumor excising margin (0.2 cm to 1 cm (2 mm to 10 mm) for the reasons set forth above.  As a result, the results would be consistent with that of the cited prior art.
Furthermore, Jochheim et al and Ivanovic et al are both directed to breast cancers that are excised.  While Ivanovic et al disclose that the tumor excision range includes areas outside that being claimed by Applicant, it is noted that Applicant’s range of excision is encompassed by Ivanovic et al as well.  Thus, the skilled artisan would be motivated to combine the reference teachings such that the breast cancer is removed with a tumor margin in the range of 0.2 cm to 1 cm (2 mm to 10 mm). Hence, the instant invention is rendered obvious by the cited prior art.
	Note(s):  The term ‘resection’ using any standard dictionary (e.g., Merriam-Webster’s Dictionary) is defined as ‘the process of cutting out tissue or part of an organ’.  Likewise, the term ‘excising’ using any standard dictionary (e.g., Merriam-Webster’s Dictionary) is defined as ‘cutting our surgically’.

II.	Claims 113-117, 122, 126, 127, 129-134, 136-146, 148, 151, 152, 154, and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Jochheim et al (WO 2015042202) in view of The Susan G. Komen 2014 Breast Cancer Fact Sheet (June 10, 2014; https://www.komensandiego.org/wp-content/uploads/2014/04/2014-Breast-Cancer-Fact-Sheet-6-10-14-FINAL.pdf) in further view of Ivanovic et al (World Journal of Surgical Oncology, 2015, Vol. 13, No. 153, 6 pages).
	Jochheim et al is directed to chlorotoxin conjugates and methods thereof (see detailed discussion above).  While Jochheim et al is directed to chlorotoxin conjugate compositions and methods thereof that are useful for treating and evaluating breast cancer (see detailed discussion above), the document does not specifically disclose an embodiment that utilizes Applicant’s elected species, the elected species is obvious for the following reasons.  (1) On pages 5-6 of Jochheim et al for Formula III, Applicant’s elected species is rendered obvious when R1, R2, R7, R8, R15, R16, R17, and R18 = hydrogen; R3, R4, R5, and R6 = C1 alkyl; R9 = sulfonate; L1 = C4 alkylene; L2 = C5 alkylene; L3, L4, and L5 = bond; and A4 is a polypeptide (MCMPCFTDHQMARRCDDCCGGRGRGKCYGPQCLCR, Applicant SEQ ID No. 9, or a fragment thereof).  In addition, Jochheim et al disclose that indocyanine green may be the near infrared dye conjugated to the polypeptide (page 54, end of paragraph [0141]) and that doxorubicin is a possible chemotherapeutic agent for the polypeptide (pages 54-55, paragraph [042]).  Furthermore, Jochheim et al disclose that in some embodiments, one may have polyethylene glycol (PEG) present (page 71, paragraph [0171]), and that breast cancer among other cancer types may be evaluated (pages 220-221, paragraph [0280]).  As it relates to the hormone receptor, inherently estrogen receptors are of interest as the breast cancer that is evaluated in Jochheim et al would encompass that selected from triple negative and invasive ductal carcinoma as ‘breast cancer’ as discussed in Jochheim et al is not limited to a particular type or form of breast cancer).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
Susan G. Komen 2014 Breast Cancer Fact Sheet (June 10, 2014; 
https://www.komensandiego.org/wp-content/uploads/2014/04/2014-Breast-Cancer-Fact-Sheet-6-10-14-FINAL.pdf) is made of record to illustrate well known facts in the art regarding breast cancer.  Specifically, the document discloses that breast cancer is the most common cancer among women in the United States (page 1, first paragraph).  But more importantly, the document discloses that while there are different subtypes of invasive breast cancer (see excerpt below), invasive ductal carcinoma is 50-75% (the greatest percentage of the subtypes) and about 15 to 20 percent is triple negative or basal like (the second highest percentage).  Invasive lobular carcinoma is present in 10%-15% of all breast cancers; papillary carcinoma is present in less than 1% of all breast cancers; Paget disease of the breast is present in 1%-3% of all breast cancers; and medullary carcinoma, mucinous carcinoma, tubular carcinoma, and inflammatory breast cancer are each present in 1%-5% all breast cancers.  
Susan G. Komen 2014 Breast Cancer Fact Sheet, page 3, ‘Diagnosis’

    PNG
    media_image7.png
    306
    656
    media_image7.png
    Greyscale

 	In regards to the combination of Jochheim et al and the Susan G. Komen 2014 Breast Cancer Fact Sheet, it would have been obvious to the skilled artisan at the time the invention was made that the teachings of Jochheim et al encompass invasive ductal carcinoma and triple negative breast cancer.  While there are different subtypes of invasive breast cancer (see excerpt above), invasive ductal carcinoma is 50-75% (the greatest percentage of the subtypes) and about 15 to 20 percent is triple negative or basal like (the second highest percentage) are the two subtypes of breast cancer that are present in the greatest amounts and would most likely be present in the patients being treated in Jochheim et al.  Furthermore, according to MPEP 2112.01, Section II, a compound/composition is inseparable from its properties.  Thus, whatever properties and/or characteristics associated with Applicant’s compound that targets breast cancer would also be applicable to the compound/composition of Jochheim et al.  Hence, the compound/composition of Jochheim et al, like that of Applicant, would be capable of treating triple negative breast cancer and/or invasive ductal carcinoma breast cancer.  
Ivanovic et al (see detailed discussion above) is directed to the optimization of breast cancer excision by using a surgical technique that involves ultrasound and a marking needle.  The technique was utilized on subjects and the average distance of the tumor margin from the resection margin was 12.9 mm (1.29 cm).  There is a 95% confidence interval at 2 mm to 30 mm (0.2 cm to 3 cm) (see entire document, especially, abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Jochheim et al using the teachings of Ivanovic et al and have an excise tumor margin in the range of 0.2 cm to 1 cm (2 mm – 10 mm) for the following reason.  Specifically, Ivanovic et al disclose that it is well known in the art to perform breast cancer excision wherein the average distance of the tumor margin is from 2 to 30 mm, 0.2 to 3 cm) with 95% confidence interval.  Also, Ivanovic et al disclose various benefits of using their technique for cancer/tumor removal.  Thus, since both Jochheim et al and Ivanovic et al are directed to breast cancer removal, the documents may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
APPLICANT’S ASSERTIONS
	In summary, Applicant asserts that there is no motivation to combine the references, the cited prior art does not teach excising a breast cancer from the subject with a tumor margin of 0.2 cm to 1 cm, and the instant invention has unexpected results over the cited prior art.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Please see “Examiner’s Response’ to the rejection above.
As stated previous, the Susan G. Komen 2014 Breast Cancer Fact Sheet was made of record to illustrate that while there are different subtypes of invasive breast cancer, invasive ductal carcinoma is 50-75% (the greatest percentage of the subtypes) and about 15 to 20 percent is triple negative or basal like (the second highest percentage) are the two subtypes of breast cancer that are present in the greatest amounts and would most likely be present in the patients being treated in Jochheim et al.  Furthermore, according to MPEP 2112.01, Section II, a compound/composition is inseparable from its properties.  Thus, whatever properties and/or characteristics associated with Applicant’s compound that targets breast cancer would also be applicable to the compound/composition of Jochheim et al.  Hence, the compound/composition of Jochheim et al, like that of Applicant, would be capable of treating triple negative breast cancer and/or invasive ductal carcinoma breast cancer.  
Furthermore, Jochheim et al and Ivanovic et al are both directed to breast cancers that are excised.  Jochheim et al, Ivanovic et al, and the Susan G. Komen document are all directed to breast cancer.  Thus, while Ivanovic et al disclose that the tumor excision range includes areas outside that being claimed by Applicant, it is noted that Applicant’s range of excision is encompassed by Ivanovic et al as well.  Thus, the skilled artisan would be motivated to combine the reference teachings such that the breast cancer is removed with a tumor margin in the range of 0.2 cm to 1 cm (2 mm to 10 mm).  For reasons of record, the instant invention is still deemed obvious by the cited prior art.

NEW GROUNDS OF REJECTIONS
New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 117 and 143 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims were amended to include ‘radionuclide’.  However, review of the disclosure does not provide support for the term ‘radionuclide’.  The disclosure contains the terminology ‘radioisotope’ which is already present in both claims 117 and 143.

112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 117 and 143 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 117 and 143:  The claims are ambiguous because it is unclear how Applicant is distinguishing the term ‘radionuclide’ from ‘radioisotope’ as in the art, the terms are often used interchangeably.

WITHDRAWN CLAIMS
Claims 119-121, 123-125, 128, 147, and 153 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Once again, Applicant's election without traverse of Group I (pending claims 113-117, 119-134, 136-146, 148, 151, 152, 154, and 158) filed 7/1/20 is acknowledged.  The restriction requirement was still deemed proper and was made FINAL.
	Note(s):  Applicant’s election of the species wherein the polypeptide of interest is SEQ ID No. 9, the source of the breast cancer is invasive ductal carcinoma; the hormone receptor is estrogen; the therapeutic agent is doxorubicin; the additional agent is polyethylene glycol (PEG); the agent of claim 139 selected by Applicant has R1, R2, R7, R8, R12, R13, R14, R15, R16, R19, and R20 = hydrogen; R3, R4, R5, and R6 = C1 alkyl (methyl); R9 = sulfonate; L1 = C4 alkylene; D2 = C5 alkylene; L3 = a bond; and A4 is the polypeptide (SEQ ID No. 9); and the detectable agent is indocyanine green.  Applicant’s elected species was searched and prior art was found which could be used to reject the claims.  Thus, the search was not extended beyond Applicant’s elected species.  Applicant’s elected species reads on claims 113-117, 122, 126, 127, 129-134, 136-146, 148, 151, 152, 154, and 158.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 14, 2022